     Case 2:20-cv-01603-DLR-ESW Document 46 Filed 08/05/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Jeffrey James Faulkner,                        No. CV-20-01603-PHX-DLR (ESW)
10                  Plaintiff,                       ORDER
11    v.
12    Centurion of Arizona, et al.,
13                  Defendants.
14
15          The Court has considered Defendants Centurion of Arizona, LLC, Donna Mendoza,

16   Tiffany Miller, Renae Furar, Marie DeMello, Karen Lamar, and Angela Nze’s Motion for

17   Extension to File Dispositive Motions (Doc. 45). Good cause appearing,

18          IT IS ORDERED granting the Motion for Extension to File Dispositive Motions

19   (Doc. 45). The deadline to file dispositive motions is extended to August 20, 2021.

20          Dated this 5th day of August, 2021.

21
22
23                                                   Honorable Eileen S. Willett
                                                     United States Magistrate Judge
24
25
26
27
28
